The conviction herein of the statutory offense of fraudulently altering the marks of an animal with intent to claim same (See 5176 Rev. Gen. Stats. 1920) is in accord with controlling rules of law as to the charges given, see Atzroth v. State, 10 Fla. 207; Williams v. State, 40 Fla. 480, text 483, 25 South. Rep. 143; as to charges refused being covered by charges given, Groover v. State, 82 Fla. 427,90 South. Rep. 473; as to admission of objectionable evidence where it is in substance otherwise admitted in evidence, Mercer v. State,83 Fla. 555, 92 South. Rep. 535, as to general objections to evidence, Flores v. State, 72 Fla. 302, 73 South. Rep. 234; as to evidence of other independent acts tending to show intent, Wallace v. State, 41 Fla. 547, 26 South. Rep. 713; as to evidence obtained on arrest, State ex rel. Stillman v. Merritt,86 Fla. 164, 99 South. Rep. 230.
The evidence is legally sufficient to sustain the verdict, and no material errors appear. See Shuler v. State, 84 Fla. 414,93 South. Rep. 672.
The points decided in Hart v. State, ___ Fla. ___,103 South. Rep. 633, appear in the head-notes.
Alleged errors in giving or refusing charges or instructions, and in the admission or rejection of testimony which do not weaken the effect of the admitted testimony, and which do not reach the legality of the trial itself will not be considered grounds for reversal where the evidence leaves no room for reasonable doubt of the defendant's guilt. Hopkins v. State,52 Fla. 39, 42 South. Rep. 52; Goff v. State, 60 Fla. 13,53 South. Rep. 327; Gee v. State, 61 Fla. 22, *Page 326 54 South. Rep. 458; Poyner v. State, 81 Fla. 726,88 South. Rep. 762.
The judgment should not be reversed or a new trial granted in any case, civil or criminal, for errors in rulings upon the admission or rejection of evidence, or for errors in giving or refusing charges, or for errors in any other matter of procedure or practice, unless it shall appear to the court from a consideration of the entire cause that such errors injuriously affect the substantial rights of the complaining party. Nor should a judgment be reversed or a new trial granted on the ground that the verdict is not sustained by the evidence, unless it appears that there was no substantial evidence to support the finding, or that upon the whole evidence the verdict is clearly wrong, or that the jury were not governed by the evidence in making their finding. Johnson v. State, 80 Fla. 61, 85 South. Rep. 155; Breen v. State,84 Fla. 518, 94 South. Rep. 383.
Affirmed.
WHITFIELD, P. J., AND STRUM AND BROWN, J. J., concur.
WEST, C. J., AND ELLIS AND TERRELL, J. J., concur in the opinion.